--------------------------------------------------------------------------------

Exhibit 10.1

 
NINTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT


This Ninth Amendment to Credit and Security Agreement (“Ninth Amendment”) is
entered into as of November 30, 2011, by and among Synergetics, Inc., a Missouri
corporation, and Synergetics USA, Inc., a Delaware corporation (individually, a
“Borrower” and together, the “Borrowers”), and Regions Bank (“Lender”).


RECITALS


A.             Borrowers and Lender entered into a certain Credit and Security
Agreement dated as of March 13, 2006, as heretofore amended from time to time
(as so amended, the “Existing Credit Agreement”).


B.             Borrowers and Lenders desire to amend the Existing Credit
Agreement as hereinafter provided.


C.            The Existing Credit Agreement and this Ninth Amendment constitute
the “Credit Agreement” from and after the effectiveness of this Ninth Amendment.


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Borrowers and Lender agree as follows:


1.             Defined Terms.  Each term used herein without definition or a
modification to definition shall have the same meaning as set forth in the
Existing Credit Agreement, otherwise defined in this Ninth Amendment.


2.             Credit Agreement Amendment.  The Existing Credit Agreement is
hereby amended as follows, effective upon fulfillment of conditions set forth in
Section 4 of this Ninth Amendment:


A.            Section 1.2, entitled “Primary Definitions,” is hereby amended by
modifying the following definition:


“Termination Date” means November 30, 2013.


“Equipment Purchase Loan Maturity Date” means November 30, 2013.


B.            Subsection (d) to Section 6.1, entitled “Reporting Requirements,”
is hereby amended to read as follows in its entirety:


“(d)           As soon as available, and in any event within 30 days after the
end of each fiscal quarter of Borrowers, a Borrowing Base certificate in such
detail as reasonably required by Lender, (currently, in the form attached as
Exhibit B to the Fifth Amendment to Credit and Security Agreement dated as of
December 6, 2008), showing the computation of the Borrowing Base as of the close
of business on the last day of the immediately preceding fiscal quarter,
prepared by the Borrowers and certified by the Borrowers’ chief financial
officer; provided, however, if at any time in any month Advances exceed
$1,000,000, Borrowers shall deliver within five (5) days after Advances exceed
$1,000,000 an updated Borrowing Base certificate as of the end of the
immediately preceding month and meeting the requirements of this Subsection
6.1(d), and, thereafter, updated Borrowing Base certificates monthly within
fifteen (15) days after the end of each month until the balance of outstanding
Advances at any time does not exceed $1,000,000, in which case Borrowing Base
certificates thereafter shall be delivered quarterly, as hereinabove stated.”

 
 

--------------------------------------------------------------------------------

 

3.             Representations and Warranties.  The Borrowers jointly and
severally hereby represent and warrant to the Lender as follows:


(a)           This Ninth Amendment has been duly and validly executed by
authorized officers of the Borrowers and constitutes the legal, valid and
binding obligation of the Borrowers, enforceable against the Borrowers in
accordance with its terms. The Existing Credit Agreement, as amended by this
Ninth Amendment, remains in full force and effect and remains the valid and
binding obligation of the Borrowers, enforceable against the Borrowers in
accordance with its terms. The Borrowers hereby ratify and confirm the Existing
Credit Agreement, as amended by this Ninth Amendment.


(b)           No Default or Event of Default has occurred or now exists under
the Existing Credit Agreement and no Default or Event of Default will occur as a
result of the effectiveness of this Ninth Amendment.


(c)           The representations and warranties of the Borrower contained in
the Existing Credit Agreement are true and correct in all material respects on
and as of the date of this Ninth Amendment.


4.             Conditions to Effectiveness of Ninth Amendment.  The
effectiveness of this Ninth Amendment and the agreements set forth herein are
subject to fulfillment, as determined in the sole judgment of Lender, of the
following conditions:


(a)           Borrowers shall have executed and delivered to Lender this Ninth
Amendment;


(b)           Each Borrower shall have delivered to Lender a Certificate of the
Secretary or an Assistant Secretary of such Borrower certifying that appropriate
corporate actions authorizing the execution and delivery of this Ninth Amendment
have been taken and covering such other matters as Lender may reasonably
request;


(c)           Lender shall have determined that no Default or Event of Default
exists; and


(d)           Borrowers shall have delivered such other documents and shall have
taken such other actions as Lender in its reasonable discretion may require.

 
2

--------------------------------------------------------------------------------

 

5.             Release.  In consideration of the agreement of Lender to modify
the terms of the Existing Credit Agreement as set forth in this Ninth Amendment,
Borrowers hereby release, discharge and acquit forever Lender and any of its
officers, directors, servants, agents, employees and attorneys, past and
present, from any and all claims, demands and causes of action, of whatever
nature, whether in contract or tort, accrued or to accrue, contingent or vested,
known or unknown, arising out of or relating to the loans evidenced by the
Existing Credit Agreement, as hereby amended, or Lender’s administration of the
same or any other actions taken pursuant to the Existing Credit Agreement or
under any other documents or instruments evidencing loans made by Lender to
Borrowers or the administration of same; provided, however, that the foregoing
release and the following indemnity relate only to actions or inactions of
Lender through the date hereof.


6.             Payment of Costs/Expenses.  Without limiting the generality of
provisions in the Existing Credit Agreement (as amended by this Ninth Amendment)
relating to payment of Lender’s costs and expenses, the Borrower will pay all
reasonable out-of-pocket expenses, costs and charges of Lender’s attorneys
incurred in connection with the preparation and implementation of this Ninth
Amendment.


7.             Other Documents/Provisions to Remain in Force.  Except as
expressly amended hereby, the Existing Credit Agreement and all documents and
instruments executed in connection therewith or contemplated thereby and all
indebtedness incurred pursuant thereto shall remain in full force and effect and
are in all respects hereby ratified and affirmed.


8.             Successors and Assigns.  Subject to any restriction on assignment
set forth in the Existing Credit Agreement, this Ninth Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.


9.             Counterparts.  This Ninth Amendment may be executed in any number
of counterparts, each of which shall constitute one and the same Amendment.


10.            Incorporation by Reference.  The Existing Credit Agreement and
all exhibits thereto, and the exhibits to this Ninth Amendment are incorporated
herein by this reference, except to the extent replaced by Exhibits attached to
this Ninth Amendment.


11.            No Oral Loan Agreements.  Pursuant to Mo. Rev. Stat. § 432.045
and § 432.047, the parties agree to the quoted language below (all references to
“you” are references to Borrower and all references to “us” are references to
Lender):


ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FOREBEAR FROM
ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT
ARE NOT ENFORCEABLE, REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED, THAT
IS IN ANY WAY RELATED TO THE CREDIT AGREEMENT. TO PROTECT YOU (BORROWER) AND US
(LENDER) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH
COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND
EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN
WRITING TO MODIFY IT.

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Lender and Borrowers have caused this Ninth Amendment to be
executed effective as of the date first written above.



 
BORROWERS:
             
SYNERGETICS, INC.
             
By:
/s/ Pamela G. Boone
     
Name:
Pamela G. Boone
     
Title:
Chief Financial Officer
             
and
                 
SYNERGETICS USA, INC.
             
By:
/s/ Pamela G. Boone
     
Name:
Pamela G. Boone
     
Title:
Chief Financial Officer
             
LENDER:
             
REGIONS BANK
             
By:
s/ Anne D. Silvestri
     
Name:
Anne D. Silvestri
     
Title:
Senior Vice President
 



 
4

--------------------------------------------------------------------------------